Citation Nr: 1646575	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-16 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.  

In light of the Board's grant of service connection for bilateral pes planus in this decision, and the diagnosis of plantar fasciitis of the right foot secondary to pes planus on the November 2010 VA examination, the issue of entitlement to service connection for plantar fasciitis of the right foot as secondary to service connected pes planus has been raised by the record.  As this issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).


FINDING OF FACT

Moderate asymptomatic bilateral pes planus was noted upon the Veteran's entry into service, and the evidence shows that his bilateral pes planus increased in severity during the Veteran's period of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1101, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The Veteran's September 1965 service entrance examination report indicates that he had moderate bilateral asymptomatic pes planus upon his entry into service.  In a contemporaneous report of medical history, the Veteran endorsed that he did not have and never had foot trouble.  In January 1967 the Veteran was seen for "difficulty with his arches."  Examination showed flat feet and he was given arch supports.  In April 1967, the Veteran was again seen for his flat feet, which were noted to still be "giving him a lot of trouble."  An orthopedic consultation in April 1967 noted no areas of tenderness or calluses, but molded arch supports were provided.  The service separation examination in January 1969 noted "pain in arches since childhood, secondary to pes planus, treated with arch supports."

A September 2009 VA podiatry note indicated that the Veteran was not doing any better with orthotics; he had significant pain in the right foot.

A VA examination in November 2010 noted that the Veteran no longer wore arch supports as he reported that these made his foot pain worse.  The examiner found evidence of bilateral pes planus.  X-rays showed moderate pes planus deformity of the left foot and severe pes planus deformity of the right foot.  The examiner opined that that the Veteran's pes planus did not increase in severity during service.  In support of this opinion, the examiner noted that pes planus was noted upon the Veteran's entrance; that it was not permanently aggravated by activities in service because there was "no injury pattern"; and that the disability underwent a normal aging progression since service.  

The Veteran testified before the undersigned that he experienced no foot pain from his bilateral pes planus prior to service, and that he sought treatment after experiencing foot pain during basic training from marching and running.  He testified that he had continued to have pain in the feet since service.

After careful review of the evidence, the Board finds that the service treatment records (STRs) indicate that the Veteran's pes planus worsened during service, as his pes planus was asymptomatic upon entrance but caused ongoing pain and necessitated the use of arch supports during service.  As the November 2010 examination report fails to provide a coherent rationale for the conclusion that the worsening that is demonstrated in service is due to the natural progress of the disease, the Board finds that the examiner's opinion is inadequate in this regard.  Thus, the Board finds that his preexisting bilateral pes planus was aggravated by his service.

In sum, the Board finds that there is no clear and unmistakable evidence of record that rebuts the presumption of aggravation and service connection must be granted for bilateral pes planus.  See 38 C.F.R. §§ 3.303, 3.306. 


ORDER

Service connection for bilateral pes planus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


